Exhibit 10.1










 

ASSET PURCHASE AND SALE AGREEMENT

 

by and between

 

Environmental Science and Technologies, Inc. (“EST”);




SpillCon Solutions, Inc. (“Purchaser”)

 

And

 

Michael R. Rosa (“Seller”)

 

 

 

 

Dated as of June 21, 2013

 








--------------------------------------------------------------------------------

ASSET PURCHASE AND SALE AGREEMENT




(SpillCon)




THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of June 21,
2013 (“Effective Date”), is by and between Environmental Science and
Technologies, Inc., a Delaware Corporation (“EST”), SpillCon Solutions, Inc., a
Delaware Corporation that is a wholly-owned subsidiary of EST (the “Purchaser”),
each having its principal place of business at 4 Wilder Dr., #7, Plaistow, NH
03865, and Michael R. Rosa, an individual with an address c/o Enco Industries,
Inc., 4 Wilder Dr., #, 7, Plaistow, NH 03865 (the “Seller”).




RECITALS




A.

The Seller has intellectual property and a business plan with respect to, among
other businesses, a planned business involving distribution of environmental
spill response and control products (primarily absorbent products), which will
be sold to the oil & gas industry, environmental cleanup firms, industry and
government agencies (the “Business”);




B.

The Purchaser desires to purchase from the Seller, and the Seller desires to
sell and transfer to the Purchaser, the business plan related to the Business,
together with his right, title and interest in and to (i) any goodwill
associated with the Business and (ii) the intellectual property associated with
the Business (the “Purchased Assets”).




NOW, THEREFORE, in consideration of the mutual promises and representations and
subject to the terms and conditions herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

DEFINITIONS




“Agreement” has the meaning set forth in the preamble.




“Bill of Sale” has the meaning set forth in Section 3.3.




“Business” has the meaning set forth in the recitals.




“EST” has the meaning set forth in the preamble.




“Governmental Authority” means any government or political subdivision or
regulatory body, whether federal, state, local or foreign, or any agency or
instrumentality of any such government or political subdivision or regulatory
authority, or any federal, state, local or foreign court or arbitrator.




“Indemnified Person” means any person entitled to be indemnified under Section
7.




“Indemnifying Person” means any person obligated to indemnify another person
under Section 7.




“Intellectual Property” or “IP” means the know-how, trade secrets, and
confidential and proprietary information related to the Business.

 

“Law” means any law, statute, code, ordinance, regulation or other requirement
of any Governmental Authority.




“Lien” means any mortgage, lien, pledge, encumbrance, security interest, claim,
charge, and/or defect in title or other restriction.




“Order” means any order, judgment, injunction, award, decree, ruling, charge or
writ of any Governmental Authority.




“Permit” means any permit, license, approval, consent, or authorization issued
by a Governmental Authority.





--------------------------------------------------------------------------------




“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust, or
other entity.




“Proceeding” means any complaint, action, lawsuit, hearing, investigation,
charge, audit, claim or demand.




“Purchased Assets” has the meaning set forth in Section 2.




“Purchase Price” has the meaning set forth in Section 3.  




“Purchaser” has the meaning set forth in the preamble.




“Seller” has the meaning set forth in the preamble.




“Third Party Action” means any written assertion of a claim, or the commencement
of any action, suit, or proceeding, by a third party as to which any person
believes it may be an Indemnified Person hereunder.




2.

PURCHASE OF ASSETS.  




2.1

The Purchaser hereby purchases from the Seller, and the Seller hereby sells and
transfers to the Purchaser, all of the Seller’s right, title and interest in the
following assets:




(a)

all Intellectual Property related to the Business




(b)

any goodwill associated with the Business

(hereinafter referred to as the “Assets” or “Purchased Assets”).




3.

PURCHASE PRICE




3.1

Purchase Price.  In consideration of the transfer of the Business and the
Purchased Assets, EST shall issue to the Seller 500,000 shares of EST’s
restricted common stock.




3.2

Title.  Upon receipt of full payment of the Purchase Price, all Seller’s right,
title and interest in and to the Purchased Assets, shall, without further action
on the part of the Seller, be vested in the Purchaser free and clear of any and
all Liens.




3.3

Delivery by the Seller.  The Seller shall concurrently with the execution of
this Agreement deliver to the Purchaser a bill of sale conveying all property
included within the Purchased Assets (the “Bill of Sale”) in the form attached
hereto.




4.

REPRESENTATIONS AND WARRANTIES OF THE SELLER




The Seller hereby represents and warrants to the Purchaser and EST as follows:




4.1

Execution, Delivery and Performance of Agreement.  The Seller has the power and
authority to execute, deliver and perform fully his obligations under this
Agreement.




4.2

Title to Assets.  Seller has pursuant to this Agreement transferred to Purchaser
good and marketable title to the Purchased Assets, free and clear of any and all
Liens.




4.3

Enforceability.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action on the part of the Seller and
constitute the valid and legally binding obligations of the Seller enforceable
against the Seller in accordance with its terms.




4.4

No Conflict.  Neither the execution of this Agreement, nor the performance by
the Seller of its obligations hereunder will violate or conflict with any
agreement by which the Seller is bound, or any applicable Law or Order.





--------------------------------------------------------------------------------




4.5

Consents.  No consent of any third party or Governmental Authority is required
in connection with the execution and delivery by the Seller of this Agreement
and/or the consummation of the transactions contemplated hereby.




4.6

Accredited Investor Status.  The Seller is an “accredited investor” within the
meaning of Regulation D under the Securities Act of 1933, as amended.




5.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




The Purchaser and EST hereby represent and warrant to the Seller as follows:




5.1

Existence and Good Standing.  The Purchaser and EST are each a Delaware
Corporation, duly formed, validly existing and in good standing under the laws
of the state of Delaware.




5.2

Execution, Delivery and Performance of Agreement.  The Purchaser and EST each
have the power and authority to execute, deliver and perform fully their
respective obligations under this Agreement.




5.3

Enforceability.  The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all necessary action on the part of the Purchaser and EST
and constitute the valid and legally binding obligations of the Purchaser and
EST enforceable against them in accordance with its terms.




5.4

No Conflict.  Neither the execution of this Agreement, nor the performance by
the Purchaser and EST of their respective obligations hereunder or thereunder
will violate or conflict with the EST or Purchaser’s entry into or performance
under this Agreement or EST or Purchaser’s organizational documents, or any
applicable Law or Order.




5.5

Consents.  No consent of any third party or Governmental Authority is required
in connection with the execution and delivery by the Purchaser or EST of this
Agreement and/or the consummation of the transactions contemplated hereby.




6.

COVENANTS AND AGREEMENTS




6.1

Further Assurances.  After the date hereof, at the reasonable request of the
other party, the Seller and Purchaser/EST shall execute and deliver or cause to
be executed and delivered to the other party such bills of sale (or other
instruments) as required by this Agreement, in order to implement the
transactions contemplated by this Agreement.




6.2

Non-Competition/Non-solicitation. For a period of five (5) years from the date
hereof,  the Seller shall not directly or indirectly (i) sell products to any
current or then existing customer of the Purchaser which compete with any
products related to the Business; (ii) have any interest in any company or
entity which sells products to any current or then existing customer of the
Purchaser which compete with any products related to the Business; and (iii)
employ or solicit for employment any employee of the Purchaser who is employed
by the Purchaser in the Business.




6.3

NO OTHER WARRANTIES; LIMITATION OF LIABILITY. NEITHER PARTY MAKES ANY OTHER
REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, OR OTHERWISE, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT.  








--------------------------------------------------------------------------------




7.

 INDEMNIFICATION




7.1

Survival; Right to Indemnification Not Affected By Knowledge or Materiality.




(a)

All representations, warranties, covenants, and obligations in this Agreement,
will survive the execution of this Agreement.




(b)

The right of the Indemnified Party to indemnification for losses or other remedy
based on breach of the  representations, warranties, and/or covenants set forth
in this Agreement will not be affected by the closing of the transaction
contemplated by this Agreement, or any information of which the Indemnified
Party may have imputed or constructive knowledge prior to the Effective Date,
provided that the rights and remedies of the Indemnified Party in respect of any
of the foregoing shall not extend to any event or matter which otherwise might
have affected such rights and remedies as provided in any specific written
waiver or release by the Indemnified Party.          




(c)

For the purpose of determining whether there is a claim for losses under this
Section and calculation of the amount of such losses, any qualification of any
representation or warranty by reference to the materiality of matters stated
therein, and any limitations of such representations as being to the knowledge
of any person, or words to similar effect, shall be disregarded.




7.2

Indemnification by the Seller




Subject to the limitations in Section 7.3 below, and in consideration of the
payment of the Purchase Price, the Seller shall defend, indemnify and hold
Purchaser and EST harmless from and against any losses, liabilities or expenses,
including reasonable attorney’s fees, directly incurred by Purchaser/EST
resulting from any Third Party Action that is instituted against either of them,
resulting from or arising out of any breach of any of the representations or
warranties made by the Seller in or pursuant to this Agreement.




7.3

Limitations on Indemnification by the Seller.  




The right to indemnification under Section 7.2 is subject to the following
limitations:




(a)

The Seller shall have no liability under Section 7.2 unless Purchaser or EST as
the case may be gives prompt written notice to the Seller asserting a claim for
losses, including reasonably detailed facts and circumstances pertaining
thereto, before the expiration of a period of three (3) years after the date
hereof for all claims of any type or nature whatsoever.




(b)

The aggregate liability for indemnification under this Section 7 shall not under
any circumstances exceed the Purchase Price.   




7.4

Defense of Third Party Actions.




(a)

Promptly after receipt of notice of any Third Party Action, any person who
believes he, she or it may be an Indemnified Person will give prompt written
notice to the potential Indemnifying Person of such action.  




(b)

Upon receipt of a written notice of a Third Party Action, the Indemnifying
Person shall control the defense and settlement of such Third Party Action. The
Indemnified Person shall render all assistance as shall be reasonable and shall
have the right to participate in and appoint its own counsel (at its own cost)
and be present at the defense of such Third Party Action, but not to control the
defense, negotiation or settlement thereof, which control shall remain with the
Indemnifying Person.




(c)

Each Indemnifying Person hereby consents to the non-exclusive jurisdiction of
any court in which a Proceeding is brought against any Indemnified Person for
purposes of any claim that an Indemnified Person may have under this Agreement
with respect to such Proceeding or the matters alleged therein, and agree that
process may be served on them with respect to such a claim anywhere in the
world.








--------------------------------------------------------------------------------




7.5

Payment of Indemnification.




Subject to Section 7 above, claims for indemnification under this Section shall
be paid or otherwise satisfied by Indemnifying Persons within thirty (30) days
after receipt of written notice thereof given by the Indemnified Person in
writing.  




8.

REMEDIES




8.1

Survival.  The provisions contained in Sections 6.2, 6.3, 7, 8.1, 9.1, 9.2, 9.3,
9.8 and 9.9 shall survive any termination of this Agreement.




9.

MISCELLANEOUS




9.1

Confidentiality.  In the event that the transactions contemplated hereby are not
consummated, each party will keep confidential, not disclose and not use for its
own benefit (and will cause its subsidiaries, employees, officers and directors
to keep confidential, not disclose, and not use for their own benefit) any
information, whether written, oral or in electronic format and whether or not
identified as “confidential” at the time of its disclosure, obtained with
respect to the other party or its subsidiaries, employees, officers and
directors as a result of the transaction contemplated hereby or Purchaser’s due
diligence process in connection herewith (“Confidential Information”).  The
obligation set forth in the preceding sentence will not apply to Confidential
Information which (i) is in the public domain on the date hereof, (ii) enters
the public domain after the date hereof (other than by reason of the breach of
any confidentiality obligation), (iii) was known to the receiving party prior to
receipt from the disclosing party, (iv) is independently developed by the
receiving party after the date hereof, (v) is disclosed to the receiving party
by a third party not in violation of the proprietary or other rights of the
other party or (vi) is disclosed pursuant to a requirement of law or judicial
process.  




9.2

Expenses.  Each of the parties hereto shall bear its respective expenses
incurred or to be incurred in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.




9.3

No Assignment.  The rights and obligations of the parties hereunder may not be
assigned without the prior written consent of the other party hereto, except
that Purchaser may assign its rights and obligations hereunder to any
wholly-owned subsidiary formed for the purpose of making the acquisition
contemplated hereby.




9.4

Headings.  The headings contained in this Agreement are included for purposes of
convenience only, and will not affect the meaning or interpretation of this
Agreement.




9.5

Integration, Modification and Waiver.  This Agreement, together with the
Schedules or other instruments as may be delivered hereunder, constitutes the
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements, representations, understandings,
communications, whether written or verbal between the parties in relation
thereto.  No supplement, modification or amendment of this Agreement will be
binding unless executed in writing by each of the parties’ duly authorized
representatives hereto.  No waiver of any of the provisions of this Agreement
will be deemed to be or will constitute a continuing waiver.  No waiver will be
binding unless executed in writing by the party making the waiver.  The recitals
shall form part of this Agreement.




9.6

Construction.  The parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.  Any reference to any federal, state, local or foreign statute
or law will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” means
including without limitation.  Any reference to the singular in this Agreement
also includes the plural and vice versa.




9.7

Severability.  If any provision of this Agreement or the application of any
provision hereof to any party or circumstance is, to any extent, adjudged
invalid or unenforceable by a court of competent jurisdiction, the application
of the remainder of such provision to such party or circumstance, the
application of such provision to other parties or circumstances, and the
application of the remainder of this Agreement will not be affected thereby.





--------------------------------------------------------------------------------




9.8

Notices.  All notices and other communications required or permitted hereunder
must be in writing and will be deemed to have been duly given when delivered in
person, or when dispatched by electronic mail or facsimile transmission
(provided there is confirmation of such facsimile transmission), or the next
business day after having been dispatched by an internationally recognized
courier service to the appropriate party at the address specified below:




If to the Seller:




Michael R. Rosa

c/o Enco Industries, Inc.

4 Wilder Dr., #7

Plaistow, NH 03865

Fax: 603-378-0816

Email: mrosa@encoind.com




If to the Purchaser:




Michael G. Faris, COO

Environmental Science and Technologies, Inc.

4 Wilder Dr., #7

Plaistow, NH 03865

Fax: 603-378-0816

Email: mfaris@encoind.com




Any party hereto may change its address or facsimile number for the purposes of
this Section 9.8 by giving notice as provided herein.




9.9

Governing Law.  This Agreement is to be governed by and construed and enforced
in accordance with the laws of the State of Delaware without regard to
principles of conflicts of law.  




9.10

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.  The exchange of a fully executed Agreement (in
counterparts or otherwise) by fax or electronic transmission is sufficient to
bind the parties to the terms and conditions of this Agreement.




[INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







 

Environmental Science and Technologies, Inc.







By: /s/ Michael G Faris

Name: Michael G. Faris

Title: Chief Operating Officer

 

 

 

 

 

SpillCon Solutions, Inc.







By: /s/ Michael G Faris

Name: Michael G. Faris

Title: Director







Seller:







/s/ Michael R. Rosa

Name: Michael R. Rosa








--------------------------------------------------------------------------------

BILL OF SALE




This Bill of Sale dated as of June 21, 2013, is made by Michael R. Rosa
(“Seller”) and SpillCon Solutions, Inc., a Delaware Corporation (“Purchaser”).
 All capitalized words and terms used in this Bill of Sale and not defined
herein shall have the respective meanings ascribed to them in the Asset Purchase
and Sale Agreement dated the date hereof between Seller and Purchaser (the
“Agreement”).




WHEREAS, pursuant to the Agreement, Seller has agreed to sell, transfer, convey,
and assign to Purchaser certain assets of Seller, and Purchaser;




NOW, THEREFORE for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller hereby agrees as follows:




1.

Seller hereby sells, transfers, conveys, and assigns to Purchaser all of the
Purchased Assets.  




2.

This sale, transfer, conveyance and assignment has been executed and delivered
by Seller in accordance with the Agreement.




3.

Seller, by its execution of this Bill of Sale, and Purchaser, by its acceptance
of this Bill of Sale, each hereby acknowledges and agrees that neither the
representations and warranties nor the rights and remedies of any party under
the Agreement shall be deemed to be enlarged, modified or altered in any way by
this instrument.




IN WITNESS WHEREOF, Seller and Purchaser have caused this instrument to be duly
executed as of and on the date first above written.







SELLER:




/s/ Michael R. Rosa

Michael R. Rosa, individually







ACCEPTED:




PURCHASER:




SPILLCON SOLUTIONS, INC.

a Delaware Corporation




By: /s/ Michael G. Faris

Name: Michael G. Faris

Title: COO






